--------------------------------------------------------------------------------


Exhibit 10.1
June 15, 2007
 
Sequiam Corporation
300 Sunport Lane
Orlando, FL 32809
Attention: Mark Mroczkowski
 
Re: Notice under Agreement dated as of March 30, 2007 made by Sequiam
Corporation and Biometrics Investors, L.L.C.
 
Dear Sirs:
 
Biometrics Investors, L.L.C., a Delaware limited liability company ("Lender"),
and Sequiam Corporation, a California corporation ("Borrower"), have entered
into that Agreement dated as of March 30, 2007 (the "Loan Agreement").  Pursuant
to the terms and conditions of the Loan Agreement, Borrower has executed and
delivered to Lender Term Note A dated March 30, 2007 in the amount of $6,500,000
("Term Note A").  Terms defined in the Loan Agreement are used with the same
meanings in this notice.
 
Mark Mroczkowski and Nick VandenBrekel ("Subordinated Lenders") have also
executed and delivered to Lender that Subordination Agreement dated as of March
30, 2007 (the "Subordination Agreement"), which Subordination Agreement has been
acknowledged and agreed to by Borrower.  The Subordination Agreement is
identified as an "Other Agreement" under the Loan Agreement.
 
The Subordination Agreement identifies certain specific indebtedness from the
Borrower to the Subordinated Lenders and defines both that specific indebtedness
and "principal, interest and other fees attributable to any other indebtedness
owed by the Company to either Mark Mroczowski or Nick VandenBrekel" in the term
"Outstanding Indebtedness."  Under the Subordination Agreement, the Outstanding
Indebtedness is included in the term "Junior Liabilities."  Subordination
Agreement, Section 1.
 
The Subordination Agreement states:
 
[t]he payment of the Junior Liabilities shall be postponed and subordinated to
the payment in full of the Senior Liabilities.  Furthermore, no payments or
other distributions whatsoever in respect of any Junior Liabilities shall be
made, nor shall any property or assets of any Subordinated Lender be applied to
the purchase or other acquisition or retirement of any Junior
Liability.  Subordination Agreement, Section 2.
 
Lender has been informed that in May, 2007, Mr. Nick VandenBrekel directed that
the Borrower pay him the sum of approximately $250,000 in satisfaction of
amounts alleged to have been owed by the Borrower to Mr. VandenBrekel.  Please
be advised that any amounts owed by the Borrower to Mr. VandenBrekel constitute
"Junior Liabilities" under the Subordination Agreement, and the payment of this
amount violated the Subordination Agreement.  Under Section 14(b) of the Loan
Agreement, Borrower's violation of the Subordination Agreement will constitute
an Event of Default unless this violation is cured by Borrower within thirty
(30) days after the date of this notice.  The occurrence of an Event of Default
under the Agreement which will cause the entire outstanding balance of Term Note
A, including all accrued and unpaid interest, to become immediately due and
payable.
 
Please notify Lender when Borrower has recovered the payment made to Mr.
VandenBrekel in violation of the Subordination Agreement.  If that payment is
not recovered within thirty (30) days of the date of this notice, Lender will
declare an Event of Default under the Loan Agreement.
 

   
BIOMETRICS INVESTORS, L.L.C., a Delaware limited liability company
By:    _________________________________                                                            
Name:  ________________________________                                                              
Title: Manager



cc:
Greenberg Traurig, P.A.

 
450 S. Orange Avenue, Suite 650

 
Orlando, FL 32801

 
Attention: Randolph Fields, Esq.

 
(407) 650-8472

